Citation Nr: 1520351	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  14-43 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left lower extremity disability, claimed as the left hip and left leg. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral shoulder disability. 

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction, claimed as impotence.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, found that new and material evidence had not been received to reopen claims for entitlement to service connection for disabilities of the left leg, bilateral shoulders, and impotence.  

The Veteran's October 2014 substantive appeal is limited to the appeal to reopen service connection for a left hip disability.  However, all the claims addressed by the October 2014 statement of the case (SOC) were certified to the Board on the December 2014 VA Form 8.  The Veteran also continued to submit evidence and argument pertaining to the claims to reopen a left hip/leg disability, bilateral shoulder disability, and erectile dysfunction after the submission of his substantive appeal.  These claims were also addressed by the Veteran's representative in the April 2015 informal hearing presentation.  Therefore, while the Veteran did not file a formal substantive appeal perfecting the claims to reopen service connection for shoulder and erectile dysfunction disabilities, the Board will waive the requirement of a timely substantive appeal in this case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board also notes that there is some confusion on the part of the Veteran as to whether service connection is in effect for a left hip disability.  In statements dated throughout the claims period, he contends that service connection was granted for this disability in a January 2009 Board decision.  Review of the January 2009 decision shows that the Board found new and material evidence had been received to reopen the claim for service connection for a left hip disability, but then denied the reopened claim on a de novo basis after review of the complete record.  Thus, service connection is not in effect for a left hip disability and the claim currently before the Board is properly characterized as a claim to reopen a previously denied claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left lower extremity disability and the reopened claim for entitlement to service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a bilateral shoulder disability was initially denied in an unappealed January 2009 Board decision. 

2.  The evidence received since the January 2009 Board decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The claim for entitlement to service connection for erectile dysfunction, claimed as impotence, was initially denied in an unappealed October 2000 Board decision.  The Veteran attempted to reopen his claim and was most recently denied in the January 2009 Board decision.


4.  The evidence received since the January 2009 Board decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for service connection for erectile dysfunction.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been received to reopen a claim for entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran contends that service connection is warranted for a bilateral shoulder disability and erectile dysfunction as they were incurred due to in-service injuries.  He specifically contends that he fell and twisted his back and shoulders in July 1958 while serving at Fort Leonard Wood, Missouri which has resulted in shoulder problems and neurological conditions including erectile dysfunction.  

The claim for entitlement to service connection for erectile dysfunction was initially denied in an October 2000 Board decision.  The Board found that the record did not establish a relationship between the diagnosed erectile dysfunction and the Veteran's in-service injury.  The claim for entitlement to service connection for a bilateral shoulder disability was initially denied in a January 2009 Board decision.  At that time, the Board determined that the record did not establish the presence of a current disability separate and distinct from the Veteran's service-connected upper extremity radiculopathy.  The Veteran did not appeal the denial of the claims and the October 2000 and January 2009 Board decisions became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The January 2009 Board decision was the most recent final denial of both claims on appeal.  Thus, the Board will 
consider whether any new and material evidence has been added to the record since the January 2009 Board decision.

The evidence added to the claims file since the January 2009 Board decision includes treatment records from the Clarksburg VA Medical Center (VAMC) and lay statements from the Veteran and his friends and family.  With respect to the claim for entitlement to service connection for erectile dysfunction, this evidence is new as it was not of record at the time of the January 2009 Board decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The records pertain to the presence of current erectile dysfunction, an element of service connection that was already established at the time of the prior denial.  The treatment records do not provide any competent medical evidence of a link between the Veteran's erectile dysfunction and active duty service and cannot serve to reopen the claim.  The Veteran also submitted numerous records of private treatment in support of his claim, but these records are all duplicates of evidence already of record in January 2009.  

Additionally, the record contains new lay evidence since the January 2009 Board decision.  The Veteran submitted several statements describing his erectile dysfunction and relating it to in-service neurological damage to his low back and hips.  Although the credibility of these statements is presumed in determining whether they are new and material, the Veteran's reports are cumulative of evidence already of record at the time of the January 2009 Board decision.  Since his initial claim for service connection for impotence was received in 1999, the Veteran has attributed his erectile dysfunction to injuries incurred in his in-service fall.  Thus, the Board finds that the new lay statements are not material to the claim for erectile dysfunction as they do not pertain to an element of service connection that was previously lacking (i.e. a nexus between the current disability and service) and cannot serve to reopen the claim.

In contrast, the Board finds that the new Clarksburg VAMC records are sufficient to reopen the claim for entitlement to service connection for a bilateral shoulder disability.  In May 2008, the Veteran was seen with complaints of shoulder pain and a physical examination demonstrated reduced range of motion and bilateral shoulder tenderness.  A diagnosis of possible degenerative joint disease was rendered.  Although this VA evidence was constructively of record at the time of the January 2009 Board decision, it was not considered by the Board when its denial of the claim for bilateral shoulder disabilities was rendered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The May 2008 VAMC finding of suspected arthritis is not redundant of other evidence previously of record and, when combined with the Veteran's consistent lay reports of shoulder pain, raises a reasonable possibility of substantiating the claim.  It also pertains to an element of service connection that was previously lacking-the presence of a current bilateral shoulder disability.  Thus, reopening of the claim for entitlement to service connection for bilateral shoulder disability is granted. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim to reopen service connection for a bilateral shoulder disability, VA has substantially satisfied the duties to notify and assist.  To the extent that there is any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

Regarding the claim to reopen service connection for erectile dysfunction, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2013 and August 2014 letters.  The Veteran also received information regarding the disability-rating and effective-date elements of the claim in the aforementioned notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the June 2013 and August 2014 notice letters, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denial of service connection.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment for the claimed erectile dysfunction other than those records already associated with the claims file.  A VA examination or medical opinion is also not required with respect to the claim to reopen service connection for erectile dysfunction.  38 U.S.C.A. § 5103A(f) (West 2014) (nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a bilateral shoulder disability is granted. 

New and material evidence having not been received, reopening of the claim for entitlement to service connection for erectile dysfunction is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim to reopen service connection for a disability of the left lower extremity.  Treatment records from the Clarksburg VAMC show that the Veteran underwent a left hip total arthroplasty at Davis Memorial Hospital in Elkins, West Virginia in March 2010.  The Veteran also reported undergoing treatment with a private orthopedist for this disability.  He has not provided VA with copies of medical records from these facilities and there is no indication that VA has requested them on the Veteran's behalf.  VA has a duty to obtain relevant records of treatment reported by private physicians and a remand is therefore required to obtain records from the Veteran's hip replacement surgery and his private orthopedist.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Regarding the reopened claim for service connection for a bilateral shoulder disability, the Board finds that a VA examination is necessary to determine the nature and etiology of any currently present shoulder condition.  The record demonstrates signs and symptoms of a current disability based on the Veteran's lay reports of continuous pain since service and the May 2008 finding of possible degenerative joint disease.  The evidence also indicates an association with active duty and the Veteran's in-service fall.  A VA examination and medical opinion are therefore required by the duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with medical release forms and request that he execute them to authorize VA to obtain medical treatment records from his private orthopedist and from Davis Memorial Hospital in Elkins, West Virginia pertaining to his left hip replacement surgery in March 2010. 

2.  If proper medical release forms are received, obtain records of treatment from the facilities identified by the Veteran.  Copies of all records must be associated with the Veteran's claims file.  If unsuccessful in obtaining this evidence, inform the Veteran and request him to provide the outstanding evidence.
3.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion in this case.  After physically examining the Veteran and reviewing the complete claims file, the examiner should:

a) Clarify whether the Veteran has a current bilateral shoulder disability, to include determining whether he has a disability that is separate and distinct from the service-connected bilateral radiculopathy of the upper extremities. 

b)  If a bilateral shoulder disability other than radiculopathy is present, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's fall and cervical injury in July 1958 at Fort Leonard Wood, Missouri. 

For the purposes of rendering the requested medical opinion, the examiner should accept the Veteran's statements regarding his injuries related to the in-service fall as true. 

The bases for all opinions expressed should also be provided.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


